Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Rodriguez on 8/10/21.
The application has been amended as follows:
In the abstract, the final sentence reading “Fig 1.” is deleted. 
Claim 21 has been cancelled.
Claim 1 has been amended as follows: 
1. (Currently Amended) A slicing machine for slicing a food product into slices, the slicing machine comprising: a rotating blade cooperating with a cutting edge at a termination of a supply region; a gripper for gripping the food product, the gripper being part of the supply region and having a suction device which has a contact surface which can be brought into contact with a section of the product, wherein the suction device comprises a suction section which is bounded in the radial direction by a sealing device and which is in communication with a pumping device generating a vacuum, the sealing device comprising a blade edge that cuts into the food product; wherein the suction section is divided into at least two segments by at least one wall section, each of the at least two segments comprising a recess from the contact surface; at least one suction opening on the contact surface and at least one suction opening within the recess; and wherein a surface of the wall section facing the product forms a part of the contact surface, the contact surface being substantially [parallel] perpendicular to a rotational axis of the rotating blade.

Claim 11 has been amended as follows:
11. (Currently Amended) A slicing machine for slicing a food product into slices, the slicing machine comprising: 453263-165 (W10652PUS) a rotating blade cooperating with a cutting edge at a termination of a supply region; a gripper for gripping the food product, the gripper being part of the supply region and having a suction device which has a contact surface which can be brought into contact with a section of the perpendicular to a rotational axis of the rotating blade; and at least one suction opening on the contact surface and at least one suction opening within the recess.
 
Claim 22 has been amended as follows: 
22. (Currently Amended) A method for cutting a product, using a cutting apparatus for cutting a product, wherein the cutting apparatus comprises: a product receiver for receiving the product; a feeding apparatus for feeding the product in a direction substantially perpendicular to a cutting plane defined by a rotating blade and by a cutting edge; and a gripper having a suction device for gripping an end section of the product, with a vacuum which is variable in time and/or which differs locally being generated by the suction device, the suction device having a contact surface which can be brought into contact with a section of the product, wherein the suction device comprises a suction section which is bounded in a radial direction by a sealing device and which is in communication with the vacuum; wherein the suction section is divided into at least two segments by at least one wall section, each of the at least two segments comprising a recess from the contact surface; at least one suction opening on the contact surface and at least one suction opening within the recess; and wherein a surface of the wall section facing the product forms a part of the contact surface, the contact surface being substantially [parallel] perpendicular to a rotational axis of the rotating blade.

Allowable Subject Matter
Claims 1-6, 8-16, 18-20, and 22-26 are allowed.
Election/Restrictions    
Claims 2, 12, and 23-24 were previously withdrawn as drawn to a non elected invention.  However since these claims depend from a now elected parent claim they are hereby rejoined/allowed.
The restriction requirements of claims 2, 12, and 23-24 as set forth in the Office action mailed on 9/9/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 09/09/2019 has been withdrawn and claims 2, 12, and 23-24 are  no longer withdrawn 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Petri (USPN 2487271), King (USPGPUB 20190061194), and Kaplan (USPN 7493841) which teach various aspects of a gripper cutting apparatus having the features as set forth in the claims and noted in the previous Office action mailed on 03/10/2021.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the apparatus having the limitations of Claims 1, 11, 22, also comprises the contact surface being substantially parallel to a longitudinal axis of the rotating blade, and at least one suction opening on the contact surface and at least one separate suction opening within the recess.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        08/14/2021